Case 1:17-cr-00245-DDD-JPM Document 545 Filed 10/14/20 Page 1of1PagelID#: 2623

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION

UNITED STATES OF AMERICA, CRIMINAL DOCKET 1:17-CR-00245-01
Plaintiff

 

VERSUS JUDGE DRELL

CRISTINA DANIELA SANTOS,

Defendant MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de novo) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that Santos’s § 2255 Motion (ECF No. 489) is DENIED AND
DISMISSED WITH PREJUDICE.

THUS ORDERED AND SIGNED in Chambers at Alexandria, Louisiana on
Pe
this day of October, 2020.

 
   

 

JUDGE DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
